Citation Nr: 1218146	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO. 10-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left elbow disability, claimed as secondary to service connected left shoulder and left upper extremity disabilities.

2. Entitlement to service connection for residuals of a left eye injury. 

3. Entitlement to a disability evaluation in excess of 20 percent for paresthesias of the left upper extremity with status-post excision of a ganglion cyst from the left wrist and carpal tunnel syndrome ("left upper extremity disability"). 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The January 2009 rating decision denied the Veteran's claims for service connection for left elbow and left eye disabilities and denied a disability evaluation in excess of 10 percent for his left upper extremity disability. 

The Veteran has been assigned a total rating based upon individual unemployability (TDIU) since January 2010. 

During the pendency of the appeal, the RO increased the disability evaluation for his left upper extremity disability from 10 to 20 percent, effective on the date of his claim. See November 2009 Statement of the Case (SOC). Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for left elbow and left eye disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The findings of the August 2008, March 2010, and November 2010 VA examiners are competent medical evidence. 

2. At worst, the Veteran's left upper extremity symptoms manifest as a tingling sensation; decreased sensation to pinprick in two fingers; an instance of decreased movement against some resistance in the elbow, wrist, fingers, and thumb; and subjective complaints of decreased ability to hold onto objects. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for a left upper extremity disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 



The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in March 2008. This letter advised the Veteran of what evidence was required to substantiate his increased evaluation claim (i.e. that his disability had increased in severity), and of his and VA's respective duties for obtaining evidence. It provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service VA and private medical treatment, reports of VA examinations in August 2008, March 2010, and November 2010, and records from the Social Security Administration. 

The VA examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Increased Evaluation Claim 

The Veteran contends that his left upper extremity disability is more severe than reflected by its current 20 percent evaluation. Because he does not have severe incomplete paralysis of his median nerve, his claim will be denied.  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 


In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran submitted his claim for an increased evaluation in February 2008. "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 


The Veteran's left upper extremity is currently evaluated as 20 percent disabling under Diagnostic Code 8599-8515. 38 C.F.R. § 4.124a. His left upper extremity disability is not specifically listed in the rating schedule. When an unlisted condition is encountered, it may be rated under the Diagnostic Code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20. When a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27. 

The most closely analogous Diagnostic Code is 8515, which provides rating criteria for symptoms related to the median nerve, specifically affecting the hand and wrist. The Veteran has reported that he is right handed. Therefore the diagnostic criteria for the minor extremity will be applied. Under Diagnostic Code 8515, a 20 percent evaluation is warranted for moderate incomplete paralysis of the median nerve. A 40 percent evaluation is warranted for severe incomplete paralysis of the median nerve in the minor extremity. 38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. See Note at "Diseases of the Peripheral Nerves," 38 C.F.R. § 4.124(a).

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 38 C.F.R. § 4.124a. 



The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6

The Veteran underwent a VA peripheral nerves examination in August 2008. He reported tingling in his left ring and little fingers that began worsening in 2007. He stated that he was unable to hold tools tightly with his left hand. The tingling became worse when he gripped objects tightly or kept his hand still. Light stretching eased the sensation. Electromyogram (EMG) findings were consistent with carpal tunnel syndrome. Upon examination, he had decreased sensation to pinprick in his left ring and little fingers. He had positive Tinel and Phalen tests, indicating that he had carpal tunnel syndrome. His motor examination showed that his left thumb could approximate all the fingers with no gap between the tip of the thumb and the fingers. He had no gap between his fingers and the proximal transverse crease of his palm. He had no gap between his thumb pad and fingers when the thumb attempted to oppose the fingers. The strength of his left thumb abduction was slightly decreased to 4 out of 5. The examiner found that the ranges of motion of his left wrist were unaffected by his disability. 

The Veteran testified at a RO hearing in July 2009. He stated that the tingling sensation in his fingers and elbow was constant. He stated that he could not use his left hand as well as his right. He underwent physical therapy and wore cloth over his fingers  because they were swollen. He testified he was barely able to remove a ring from his finger due to swelling. He felt that his ring and little fingers did not bend properly, and he had difficulty holding onto objects such as tools. 




In March 2010, the Veteran underwent a VA spine examination during which he underwent a motor examination of his wrist and fingers. His left wrist extension and flexion, finger abduction, finger flexors, and thumb opposition were all evaluated as a 4 on a scale of 0 (total paralysis) to 5 (active movement against full resistance). A rating of 4 means that there was active movement "against some resistance."  His left upper extremity had normal sensation to pinprick, vibration, light touch, and position sense. 

In November 2010, the Veteran underwent a second VA examination. His left wrist extension and flexion, finger abduction, finger flexors, and thumb opposition were all evaluated as a 5, meaning that he had active movement against full resistance. No atrophy or dysesthesias were noted. His sensation to pinprick, vibration, light touch, and position sense was normal. 

Other post treatment records show that he has received injections and a thumb splint as treatment for this disability. 

The Board finds that the evidence of record shows that the Veteran has, at worst, moderate incomplete paralysis of the median nerve. His symptoms manifest as a tingling sensation, decreased sensation to pinprick in two fingers, an instance of decreased movement against resistance, and subjective complaints of decreased ability to hold onto objects. Aside from a decrease in left thumb abduction in August 2008, his ranges of motion have been unaffected by his disability. Although his motor exam in March 2010 showed that he had active movement against "some" resistance rather than "full" resistance, this decrease does not represent severe incomplete paralysis because he is able to move his elbow, wrist, and fingers against some resistance, as opposed to having only active movement against gravity, no active movement against gravity, only palpable or visible contraction, or total paralysis on examination. The evidence does not show that the Veteran's disability is more appropriately evaluated as 40 percent disabling under Diagnostic Code 8515.



As the evidence does not approximate findings for an increased evaluation under Diagnostic Code 8515, the Board must determine whether a higher rating is warranted under any other potentially applicable Diagnostic Codes pertaining to the part of body. Diagnostic Code 5215 provides criteria for limitation of motion of the wrist. However, it is not favorable to the Veteran because the highest evaluation available under that code is 10 percent. 38 C.F.R. § 4.71a. Diagnostic Code 5214 provides criteria for ankylosis of the wrist, however this is not applicable to him because his wrist motion is normal. Id.; see also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). Diagnostic Codes 5228 (limitation of motion of the thumb) and 5230 (limitation of motion of the ring or little fingers) are not favorable to the Veteran because the highest available evaluations under those Diagnostic Codes are 10 and noncompensable, respectively. 38 C.F.R. § 4.71a. Lastly, Diagnostic Codes 5216 - 5227 do not apply because the Veteran does not have ankylosis of any of his fingers. Id. Diagnostic Code 8515 provides the most appropriate criteria for his left upper extremity disability. See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence). 

The overall disability picture for the Veteran's left upper extremity does not more closely approximate a 40 percent rating under the applicable Diagnostic Code. 38 C.F.R. § 4.7. The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a rating in excess of 20 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505.

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left upper extremity are contemplated by the schedular criteria set forth for paralysis of the median nerve; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, referral of this case for extra-schedular consideration is not in order. 

As noted above, the Veteran has been assigned a TDIU. Therefore consideration of entitlement to a TDIU is not warranted. 


ORDER

A disability evaluation in excess of 20 percent for a left upper extremity disability is denied. 


REMAND

The following further development is required. 

With regard to the Veteran's left elbow disability, he has asserted that it is secondary to his service connected left shoulder and left upper extremity disabilities. The record shows that the Veteran has tingling and occasional numbness in his elbow and has been diagnosed with both neuritis and neuralgia. 


As noted above, some of the Veteran's elbow symptoms such as tingling and decreased movement against resistance, are already included in his disability evaluation for his left upper extremity disability. To evaluate them a second time as a separate elbow disability would constitute impermissible pyramiding. See 38 C.F.R. § 4.14  (avoidance of evaluation of the same manifestation under different diagnoses). 

It is unclear from the record whether some of the Veteran's elbow symptoms represent a separate disability or are part of his already service-connected left upper extremity disability. The Board lacks the medical expertise necessary to make this determination; an examination is necessary in order to determine whether the Veteran has a separate left elbow disability that, if service connected, manifests symptoms that are not already included in other disability evaluations. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

With regard to the Veteran's claim for service connection for a left eye disability, his STRs show several instances of treatment for left eye redness, episcleritis, and allergic conjunctivitis. In May 1991, he complained of left eye redness during the previous week. He had no trauma, blurring, or pain. He was diagnosed with conjunctivitis and prescribed medication. In June 1991, he again sought treatment for left eye redness. He denied pain, crusting, or changes in vision. No infectious process was observed and he was diagnosed with episcleritis and prescribed prednisone eye drops and artificial tears. In July 1991 he was still being treated for episcleritis. In November 1991, he was treated again for eye redness that he reported having since his last treatment in July 1991. The physician was uncertain as to whether he had episcleritis or allergic conjunctivitis and referred him to an ophthalmologist. 

In December 1991, the Veteran was seen by an ophthalmologist who noted a history of episcleritis with a three month history of hyperemia. The Veteran's temporal conjunctiva had deep vessel engorgement with a nodular appearance, but he denied pain, irritation, and decreased visual acuity. He was very concerned about the duration of his eye redness, and mentioned having the same problem two years earlier. The ophthalmologist diagnosed him with episcleritis. He was not treated for this condition again. In June 1993 he sustained a superficial laceration of the upper eyelid. 

His VA treatment records show ongoing treatment for conjunctivitis. Private medical records from May 2009 reflect a diagnosis of bilateral blepharitis with normal conjunctiva. The Board lacks the medical experience necessary to discuss whether there is a link between the Veteran's current conjunctivitis and the episcleritis and allergic conjunctivitis he had in service. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin, 1 Vet. App. at 174; 38 U.S.C.A. § 5103A(d). An examination is necessary to determine the etiology of his left eye disability. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. After the above has been completed, schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has a left elbow disability that had its onset or was aggravated during active service; or if arthritis is diagnosed, it manifested to a compensable degree within one year of active service; or is otherwise related to any incident of service; or whether it was caused or aggravated by his service connected left shoulder or left upper extremity disabilities. 

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised that the purpose of the examination is to ascertain whether the Veteran has a left elbow disability as a result of any in-service incident or service-connected disability. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* The examiner must review the claims folder, but his or her attention is called to the following: 

1) An August 2007 record from Pinehurst Surgical Center showing a diagnosis of neuritis and neuralgia.

2) An April 2008 record from Pinehurst Surgical Center showing diagnoses of carpal tunnel syndrome, cubital tunnel syndrome, ulnar neuropathy, and cervical radiculitis. 

3) The Veteran's July 2009 testimony that his left elbow is numb and that he believes it is related to his left wrist disability. 

* The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

* The examiner must provide an opinion as to whether the Veteran has a left elbow disability that is distinct from his other service-connected disabilities that impact his left upper extremity (degenerative joint disease of the cervical spine, paresthesias of the left upper extremity with stats-post excision of a ganglion cyst of the left wrist with carpal tunnel syndrome, and residuals of a left shoulder disability).

* If such a disability is diagnosed, the examiner must state its symptoms and provide an opinion as to whether the disability began during active service; is related to any incident of service; or if arthritis is diagnosed, it began within one year after discharge from active service; or whether it was caused or aggravated by any of his service-connected disabilities. 

* The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

* If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation  for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. Schedule the Veteran for an eye examination with an appropriate clinician. 



The purpose of the examination is to determine whether the Veteran has a left eye disability that had its onset or was aggravated during active service or is otherwise related to any incident of service. 

The following considerations will govern the opinion:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised that the purpose of the examination is to ascertain whether the Veteran has a left eye disability as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1) The Veteran's STRs from May 1991 to December 1991 showing treatment for eye redness, episcleritis, and/or allergic conjunctivitis.

2) An STR from June 1993 showing treatment for a superficial laceration of the left upper eyelid.

3) May 2007 records from the Womack Army Medical Center showing a diagnosis of blepharitis in both eyes.

* The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

* The examiner must provide an opinion as to whether the Veteran has a left eye disability that began during active service or is related to any incident of service.




* The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

* If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


